
	
		II
		110th CONGRESS
		1st Session
		S. 1035
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Durbin (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality
		  Act to reduce fraud and abuse in certain visa programs for aliens working
		  temporarily in the United States.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 H–1B and L–1 Visa Fraud and Abuse
			 Prevention Act of 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. H–1B employer requirements.
					Sec. 3. H–1B government authority and requirements.
					Sec. 4. L–1 visa fraud and abuse protections.
					Sec. 5. Whistleblower protections.
					Sec. 6. Additional Department of Labor employees.
				
			2.H–1B employer requirements
			(a)Application of nondisplacement and good
			 faith recruitment requirements to all H–1B employers
				(1)AmendmentsSection 212(n) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(n)) is amended—
					(A)in paragraph (1)—
						(i)in subparagraph (E);
							(I)in clause (i), by striking (E)(i) In
			 the case of an application described in clause (ii), the and inserting
			 (E) The; and
							(II)by striking clause (ii);
							(ii)in subparagraph (F), by striking In
			 the case of and all that follows through where— and
			 inserting the following: The employer will not place the nonimmigrant
			 with another employer if—; and
						(iii)in subparagraph (G), by striking In
			 the case of an application described in subparagraph (E)(ii), subject
			 and inserting Subject;
						(B)in paragraph (2)—
						(i)in subparagraph (E), by striking If
			 an H–1B-dependent employer and inserting If an employer that
			 employs H–1B nonimmigrants; and
						(ii)in subparagraph (F), by striking The
			 preceding sentence shall apply to an employer regardless of whether or not the
			 employer is an H–1B-dependent employer.; and
						(C)by striking paragraph (3).
					(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall apply to applications filed on or after the date of the
			 enactment of this Act.
				(b)Nondisplacement requirement
				(1)Extending time period for
			 nondisplacementSection
			 212(n) of such Act, as amended by subsection (a), is further amended—
					(A)in paragraph (1)—
						(i)in subparagraph (E), by striking 90
			 days each place it appears and inserting 180
			 days;
						(ii)in subparagraph (F)(ii), by striking
			 90 days each place it appears and inserting 180
			 days; and
						(B)in paragraph (2)(C)(iii), by striking
			 90 days each place it appears and inserting 180
			 days.
					(2)Effective
			 dateThe amendments made by
			 paragraph (1)—
					(A)shall apply to applications filed on or
			 after the date of the enactment of this Act; and
					(B)shall not apply to displacements for
			 periods occurring more than 90 days before such date.
					(c)Public listing of available
			 positions
				(1)Listing of available
			 positionsSection
			 212(n)(1)(C) of such Act is amended—
					(A)in clause (i), by striking (i) has
			 provided and inserting the following:
						
							(ii)(I)has
				provided
								;
					(B)by redesignating clause (ii) as subclause
			 (II); and
					(C)by inserting before clause (ii), as
			 redesignated, the following:
						
							(i)has advertised the job availability on the
				list described in paragraph (6), for at least 30 calendar days;
				and
							.
					(2)List maintained by the department of
			 laborSection 212(n) of such
			 Act, as amended by this section, is further amended by adding at the end the
			 following:
					
						(6)(A)Not later than 90 days after the date of
				the enactment of this paragraph, the Secretary of Labor shall establish a list
				of available jobs, which shall be publicly accessible without charge—
								(i)on
				a website maintained by the Department of Labor, which website shall be
				searchable by—
									(I)the name, city, State, and zip code of the
				employer;
									(II)the date on which the job is expected to
				begin;
									(III)the title and description of the job;
				and
									(IV)the State and city (or county) at which the
				work will be performed; and
									(ii)at each 1-stop center created under the
				Workforce Investment Act of 1998 (Public Law 105–220).
								(B)Each available job advertised on the list
				shall include—
								(i)the employer’s full legal name;
								(ii)the address of the employer’s principal
				place of business;
								(iii)the employer’s city, State and zip
				code;
								(iv)the employer’s Federal Employer
				Identification Number;
								(v)the phone number, including area code and
				extension, as appropriate, of the hiring official or other designated official
				of the employer;
								(vi)the e-mail address, if available, of the
				hiring official or other designated official of the employer;
								(vii)the wage rate to be paid for the position
				and, if the wage rate in the offer is expressed as a range, the bottom of the
				wage range;
								(viii)whether the rate of pay is expressed on an
				annual, monthly, biweekly, weekly, or hourly basis;
								(ix)a
				statement of the expected hours per week that the job will require;
								(x)the date on which the job is expected to
				begin;
								(xi)the date on which the job is expected to
				end, if applicable;
								(xii)the number of persons expected to be
				employed for the job;
								(xiii)the job title;
								(xiv)the job description;
								(xv)the city and State of the physical location
				at which the work will be performed; and
								(xvi)a description of a process by which a
				United States worker may submit an application to be considered for the
				job.
								(C)The Secretary of Labor may charge a nominal
				filing fee to employers who advertise available jobs on the list established
				under this paragraph to cover expenses for establishing and administering the
				requirements under this paragraph.
							(D)The Secretary may promulgate rules, after
				notice and a period for comment—
								(i)to
				carry out the requirements of this paragraph; and
								(ii)that require employers to provide other
				information in order to advertise available jobs on the
				list.
								.
				(3)Effective
			 dateParagraph (1) shall take
			 effect for applications filed at least 30 days after the creation of the list
			 described in paragraph (2).
				(d)H–1B nonimmigrants not admitted for jobs
			 advertised or offered only to H–1B nonimmigrantsSection 212(n)(1) of such Act, as amended
			 by this section, is further amended—
				(1)by inserting after subparagraph (G) the
			 following:
					
						(H)(i)The employer has not advertised the
				available jobs specified in the application in an advertisement that states or
				indicates that—
								(I)the job or jobs are only available to
				persons who are or who may become H–1B nonimmigrants; or
								(II)persons who are or who may become H–1B
				nonimmigrants shall receive priority or a preference in the hiring
				process.
								(ii)The employer has not only recruited persons
				who are, or who may become, H–1B nonimmigrants to fill the job or
				jobs.
							;
				and
				(2)in the undesignated paragraph at the end,
			 by striking The employer and inserting the following:
					
						(K)The
				employer
						.
				(e)Prohibition of outplacement
				(1)In generalSection 212(n) of such Act, as amended by
			 this section, is further amended—
					(A)in paragraph (1), by amending subparagraph
			 (F) to read as follows:
						
							(F)The employer shall not place, outsource,
				lease, or otherwise contract for the placement of an alien admitted or provided
				status as an H–1B nonimmigrant with another
				employer;
							
				and
					(B)in paragraph (2), by striking subparagraph
			 (E).
					(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall apply to applications filed on or after the date of the
			 enactment of this Act.
				(f)Limit on percentage of H–1B
			 employeesSection 212(n)(1)
			 of such Act, as amended by this section, is further amended by inserting after
			 subparagraph (H), as added by subsection (d)(1), the following:
				
					(I)If
				the employer employs not less than 50 employees in the United States, not more
				than 50 percent of such employees are H–1B
				nonimmigrants.
					.
			(g)Wage determination
				(1)Change in minimum wagesSection 212(n)(1) of such Act, as amended
			 by this section, is further amended—
					(A)by amending subparagraph (A) to read as
			 follows:
						
							(A)The employer—
								(i)is offering and will offer, during the
				period of authorized employment, to aliens admitted or provided status as an
				H–1B nonimmigrant, wages, based on the best information available at the time
				the application is filed, which are not less than the highest of—
									(I)the locally determined prevailing wage
				level for the occupational classification in the area of employment;
									(II)the median average wage for all workers in
				the occupational classification in the area of employment; or
									(III)the median wage for skill level 2 in the
				occupational classification found in the most recent Occupational Employment
				Statistics survey; and
									(ii)will provide working conditions for such a
				nonimmigrant that will not adversely affect the working conditions of workers
				similarly employed.
								;
				and
					(B)in subparagraph (D), by inserting
			 the wage determination methodology used under subparagraph
			 (A)(i), after shall contain.
					(2)Provision of W–2 formsSection 212(n)(1) of such Act is amended by
			 inserting after subparagraph (I), as added by subsection (f), the
			 following:
					
						(J)If
				the employer, in such previous period as the Secretary shall specify, employed
				1 or more H–1B nonimmigrants, the employer shall submit to the Secretary the
				Internal Revenue Service Form W–2 Wage and Tax Statement filed by the employer
				with respect to such nonimmigrants for such
				period.
						.
				(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to applications filed on or after the date of the
			 enactment of this Act.
				(h)Immigration documentsSection 204 of such Act (8 U.S.C. 1154) is
			 amended by adding at the end the following:
				
					(l)Employer To share all immigration paperwork
				exchanged with Federal agenciesNot later than 10 working days after
				receiving a written request from a former, current, or future employee or
				beneficiary, an employer shall provide the employee or beneficiary with the
				original (or a certified copy of the original) of all petitions, notices, and
				other written communication exchanged between the employer and the Department
				of Labor, the Department of Homeland Security, or any other Federal agency that
				is related to an immigrant or nonimmigrant petition filed by the employer for
				the employee or
				beneficiary.
					.
			3.H–1B government authority and
			 requirements
			(a)Safeguards against fraud and
			 misrepresentation in application review processSection 212(n)(1)(K) of the Immigration and
			 Nationality Act, as redesignated by section 2(d)(2), is amended—
				(1)by inserting and through the
			 Department of Labor’s website, without charge. after
			 D.C.;
				(2)by inserting , clear indicators of
			 fraud, misrepresentation of material fact, after
			 completeness;
				(3)by striking or obviously
			 inaccurate and inserting , presents clear indicators of fraud or
			 misrepresentation of material fact, or is obviously inaccurate;
				(4)by striking within 7 days of
			 and inserting not later than 14 days after; and
				(5)by adding at the end the following: “If the
			 Secretary’s review of an application identifies clear indicators of fraud or
			 misrepresentation of material fact, the Secretary may conduct an investigation
			 and hearing under paragraph (2).
				(b)Investigations by department of
			 laborSection 212(n)(2) of
			 such Act is amended—
				(1)in subparagraph (A)—
					(A)by striking 12 months and
			 inserting 24 months; and
					(B)by striking The Secretary shall
			 conduct and all that follows and inserting Upon the receipt of
			 such a complaint, the Secretary may initiate an investigation to determine if
			 such a failure or misrepresentation has occurred.;
					(2)in subparagraph (C)(i)—
					(A)by striking a condition of paragraph
			 (1)(B), (1)(E), or (1)(F) and inserting a condition under
			 subparagraph (B), (C)(i), (E), (F), (H), (I), or (J) of paragraph (1);
			 and
					(B)by striking (1)(C) and
			 inserting (1)(C)(ii);
					(3)in subparagraph (G)—
					(A)in clause (i), by striking if the
			 Secretary and all that follows and inserting with regard to the
			 employer’s compliance with the requirements of this subsection.;
					(B)in clause (ii), by striking and
			 whose identity and all that follows through failure or
			 failures. and inserting the Secretary of Labor may conduct an
			 investigation into the employer’s compliance with the requirements of this
			 subsection.;
					(C)in clause (iii), by striking the last
			 sentence;
					(D)by striking clauses (iv) and (v);
					(E)by redesignating clauses (vi), (vii), and
			 (viii) as clauses (iv), (v), and (vi), respectively;
					(F)in clause (iv), as redesignated, by
			 striking meet a condition described in clause (ii), unless the Secretary
			 of Labor receives the information not later than 12 months and
			 inserting comply with the requirements under this subsection, unless the
			 Secretary of Labor receives the information not later than 24
			 months;
					(G)by amending clause (v), as redesignated, to
			 read as follows:
						
							(v)The Secretary of Labor shall provide notice
				to an employer of the intent to conduct an investigation. The notice shall be
				provided in such a manner, and shall contain sufficient detail, to permit the
				employer to respond to the allegations before an investigation is commenced.
				The Secretary is not required to comply with this clause if the Secretary
				determines that such compliance would interfere with an effort by the Secretary
				to investigate or secure compliance by the employer with the requirements of
				this subsection. A determination by the Secretary under this clause shall not
				be subject to judicial
				review.
							.
					(H)in clause (vi), as redesignated, by
			 striking An investigation and all that follows through
			 the determination. and inserting If the Secretary of
			 Labor, after an investigation under clause (i) or (ii), determines that a
			 reasonable basis exists to make a finding that the employer has failed to
			 comply with the requirements under this subsection, the Secretary shall provide
			 interested parties with notice of such determination and an opportunity for a
			 hearing in accordance with section 556 of title 5, United States Code, not
			 later than 120 days after the date of such determination.; and
					(I)by adding at the end the following:
						
							(vii)If the Secretary of Labor, after a hearing,
				finds a reasonable basis to believe that the employer has violated the
				requirements under this subsection, the Secretary may impose a penalty under
				subparagraph (C).
							;
				and
					(4)by striking subparagraph (H).
				(c)Information sharing between department of
			 labor and department of homeland securitySection 212(n)(2) of such Act, as amended
			 by this section, is further amended by inserting after subparagraph (G) the
			 following:
				
					(H)The Director of United States Citizenship
				and Immigration Services shall provide the Secretary of Labor with any
				information contained in the materials submitted by H–1B employers as part of
				the adjudication process that indicates that the employer is not complying with
				H–1B visa program requirements. The Secretary may initiate and conduct an
				investigation and hearing under this paragraph after receiving information of
				noncompliance under this
				subparagraph.
					.
			(d)AuditsSection 212(n)(2)(A) of such Act, as
			 amended by this section, is further amended by adding at the end the following:
			 The Secretary may conduct surveys of the degree to which employers
			 comply with the requirements under this subsection and may conduct annual
			 compliance audits of employers that employ H–1B nonimmigrants. The Secretary
			 shall conduct annual compliance audits of not less than 1 percent of the
			 employers that employ H–1B nonimmigrants during the applicable calendar year.
			 The Secretary shall conduct annual compliance audits of each employer with more
			 than 100 employees who work in the United States if more than 15 percent of
			 such employees are H–1B nonimmigrants..
			(e)PenaltiesSection 212(n)(2)(C) of such Act, as
			 amended by this section, is further amended—
				(1)in clause (i)(I), by striking
			 $1,000 and inserting $2,000;
				(2)in clause (ii)(I), by striking
			 $5,000 and inserting $10,000; and
				(3)in clause (vi)(III), by striking
			 $1,000 and inserting $2,000.
				(f)Information provided to H–1B nonimmigrants
			 upon visa issuanceSection
			 212(n) of such Act, as amended by this section, is further amended by inserting
			 after paragraph (2) the following:
				
					(3)(A)Upon issuing an H–1B visa to an applicant
				outside the United States, the issuing office shall provide the applicant
				with—
							(i)a
				brochure outlining the employer’s obligations and the employee’s rights under
				Federal law, including labor and wage protections;
							(ii)the contact information for Federal
				agencies that can offer more information or assistance in clarifying employer
				obligations and workers’ rights; and
							(iii)a copy of the employer’s H–1B application
				for the position that the H–1B nonimmigrant has been issued the visa to
				fill.
							(B)Upon the issuance of an H–1B visa to an
				alien inside the United States, the officer of the Department of Homeland
				Security shall provide the applicant with—
							(i)a
				brochure outlining the employer’s obligations and the employee’s rights under
				Federal law, including labor and wage protections;
							(ii)the contact information for Federal
				agencies that can offer more information or assistance in clarifying employer's
				obligations and workers' rights; and
							(iii)a copy of the employer's H–1B application
				for the position that the H–1B nonimmigrant has been issued the visa to
				fill.
							.
			4.L–1 visa fraud and abuse
			 protections
			(a)In generalSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)) is amended—
				(1)by striking Attorney General
			 each place it appears and inserting Secretary of Homeland
			 Security;
				(2)in subparagraph (E), by striking In
			 the case of an alien spouse admitted under section 101(a)(15)(L), who
			 and inserting Except as provided in subparagraph (H), if an alien spouse
			 admitted under section 101(a)(15)(L); and
				(3)by adding at the end the following:
					
						(G)(i)If the beneficiary of a petition under this
				subsection is coming to the United States to open, or be employed in, a new
				facility, the petition may be approved for up to 12 months only if the employer
				operating the new facility has—
								(I)a
				business plan;
								(II)sufficient physical premises to carry out
				the proposed business activities; and
								(III)the financial ability to commence doing
				business immediately upon the approval of the petition.
								(ii)An extension of the approval period under
				clause (i) may not be granted until the importing employer submits an
				application to the Secretary of Homeland Security that contains—
								(I)evidence that the importing employer meets
				the requirements of this subsection;
								(II)evidence that the beneficiary meets the
				requirements under section 101(a)(15)(L);
								(III)a statement summarizing the original
				petition;
								(IV)evidence that the importing employer has
				fully complied with the business plan submitted under clause (i)(I);
								(V)evidence of the truthfulness of any
				representations made in connection with the filing of the original
				petition;
								(VI)evidence that the importing employer,
				during the preceding 12 months, has been doing business at the new facility
				through regular, systematic, and continuous provision of goods or services, or
				has otherwise been taking commercially reasonable steps to establish the new
				facility as a commercial enterprise;
								(VII)a statement of the duties the beneficiary
				has performed at the new facility during the preceding 12 months and the duties
				the beneficiary will perform at the new facility during the extension period
				approved under this clause;
								(VIII)a statement describing the staffing at the
				new facility, including the number of employees and the types of positions held
				by such employees;
								(IX)evidence of wages paid to employees;
								(X)evidence of the financial status of the new
				facility; and
								(XI)any other evidence or data prescribed by
				the Secretary.
								(iii)Notwithstanding subclauses (I) through (VI)
				of clause (ii), and subject to the maximum period of authorized admission set
				forth in subparagraph (D), the Secretary of Homeland Security may approve a
				petition subsequently filed on behalf of the beneficiary to continue employment
				at the facility described in this subsection for a period beyond the initially
				granted 12-month period if the importing employer demonstrates that the failure
				to satisfy any of the requirements described in those subclauses was directly
				caused by extraordinary circumstances beyond the control of the importing
				employer.
							(iv)For purposes of determining the eligibility
				of an alien for classification under section 101(a)(15)(L), the Secretary of
				Homeland Security shall work cooperatively with the Secretary of State to
				verify a company or facility's existence in the United States and
				abroad.
							.
				(b)Restriction on blanket
			 petitionsSection
			 214(c)(2)(A) of such Act is amended to read as follows:
				
					(2)(A)The Secretary of Homeland Security may not
				permit the use of blanket petitions to import aliens as nonimmigrants under
				section
				101(a)(15)(L).
						.
			(c)Prohibition on outplacementSection 214(c)(2) of such Act, as amended
			 by this section, is further amended by adding at the end the following:
				
					(H)An employer who imports 1 or more aliens as
				nonimmigrants described in section 101(a)(15)(L) shall not place, outsource,
				lease, or otherwise contract for the placement of an alien admitted or provided
				status as an L–1 nonimmigrant with another
				employer.
					.
			(d)Investigations and audits by department of
			 Homeland Security
				(1)Department of homeland security
			 investigationsSection
			 214(c)(2) of such Act, as amended by this section, is further amended by adding
			 at the end the following:
					
						(I)(i)The Secretary of Homeland Security may
				initiate an investigation of any employer that employs nonimmigrants described
				in section 101(a)(15)(L) with regard to the employer’s compliance with the
				requirements of this subsection.
							(ii)If the Secretary of Homeland Security
				receives specific credible information from a source who is likely to have
				knowledge of an employer’s practices, employment conditions, or compliance with
				the requirements under this subsection, the Secretary may conduct an
				investigation into the employer’s compliance with the requirements of this
				subsection. The Secretary may withhold the identity of the source from the
				employer, and the source's identity shall not be subject to disclosure under
				section 552 of title 5.
							(iii)The Secretary of Homeland Security shall
				establish a procedure for any person desiring to provide to the Secretary of
				Homeland Security information described in clause (ii) that may be used, in
				whole or in part, as the basis for the commencement of an investigation
				described in such clause, to provide the information in writing on a form
				developed and provided by the Secretary of Homeland Security and completed by
				or on behalf of the person.
							(iv)No investigation described in clause (ii)
				(or hearing described in clause (vi) based on such investigation) may be
				conducted with respect to information about a failure to comply with the
				requirements under this subsection, unless the Secretary of Homeland Security
				receives the information not later than 24 months after the date of the alleged
				failure.
							(v)Before commencing an investigation of an
				employer under clause (i) or (ii), the Secretary of Homeland Security shall
				provide notice to the employer of the intent to conduct such investigation. The
				notice shall be provided in such a manner, and shall contain sufficient detail,
				to permit the employer to respond to the allegations before an investigation is
				commenced. The Secretary is not required to comply with this clause if the
				Secretary determines that to do so would interfere with an effort by the
				Secretary to investigate or secure compliance by the employer with the
				requirements of this subsection. There shall be no judicial review of a
				determination by the Secretary under this clause.
							(vi)If the Secretary of Homeland Security,
				after an investigation under clause (i) or (ii), determines that a reasonable
				basis exists to make a finding that the employer has failed to comply with the
				requirements under this subsection, the Secretary shall provide interested
				parties with notice of such determination and an opportunity for a hearing in
				accordance with section 556 of title 5, United States Code, not later than 120
				days after the date of such determination. If such a hearing is requested, the
				Secretary shall make a finding concerning the matter by not later than 120 days
				after the date of the hearing.
							(vii)If the Secretary of Homeland Security,
				after a hearing, finds a reasonable basis to believe that the employer has
				violated the requirements under this subsection, the Secretary may impose a
				penalty under section
				214(c)(2)(J).
							.
				(2)AuditsSection 214(c)(2)(I) of such Act, as added
			 by paragraph (1), is amended by adding at the end the following:
					
						(viii)The Secretary of Homeland Security may
				conduct surveys of the degree to which employers comply with the requirements
				under this section and may conduct annual compliance audits of employers that
				employ H–1B nonimmigrants. The Secretary shall conduct annual compliance audits
				of not less than 1 percent of the employers that employ nonimmigrants described
				in section 101(a)(15)(L) during the applicable calendar year. The Secretary
				shall conduct annual compliance audits of each employer with more than 100
				employees who work in the United States if more than 15 percent of such
				employees are nonimmigrants described in section
				101(a)(15)(L).
						.
				(3)Reporting requirementSection 214(c)(8) of such Act is amended by
			 inserting (L), after (H),.
				(e)PenaltiesSection 214(c)(2) of such Act, as amended
			 by this section, is further amended by adding at the end the following:
				
					(J)(i)If the Secretary of Homeland Security
				finds, after notice and an opportunity for a hearing, a failure by an employer
				to meet a condition under subparagraph (F), (G), (H), (I), or (K) or a
				misrepresentation of material fact in a petition to employ 1 or more aliens as
				nonimmigrants described in section 101(a)(15)(L)—
							(I)the Secretary of Homeland Security may
				impose such other administrative remedies (including civil monetary penalties
				in an amount not to exceed $2,000 per violation) as the Secretary determines to
				be appropriate; and
							(II)the Secretary of Homeland Security may not,
				during a period of at least 1 year, approve a petition for that employer to
				employ 1 or more aliens as such nonimmigrants.
							(ii)If the Secretary of Homeland Security
				finds, after notice and an opportunity for a hearing, a willful failure by an
				employer to meet a condition under subparagraph (F), (G), (H), (I), or (K) or a
				misrepresentation of material fact in a petition to employ 1 or more aliens as
				nonimmigrants described in section 101(a)(15)(L)—
							(I)the Secretary of Homeland Security may
				impose such other administrative remedies (including civil monetary penalties
				in an amount not to exceed $10,000 per violation) as the Secretary determines
				to be appropriate; and
							(II)the Secretary of Homeland Security may not,
				during a period of at least 2 years, approve a petition filed for that employer
				to employ 1 or more aliens as such nonimmigrants.
							(iii)If the Secretary of Homeland Security
				finds, after notice and an opportunity for a hearing, a willful failure by an
				employer to meet a condition under subparagraph (L)(i)—
							(I)the Secretary of Homeland Security may
				impose such other administrative remedies (including civil monetary penalties
				in an amount not to exceed $10,000 per violation) as the Secretary determines
				to be appropriate; and
							(II)the employer shall be liable to employees
				harmed for lost wages and
				benefits.
							.
			(f)Wage determination
				(1)Change in minimum wagesSection 214(c)(2) of such Act, as amended
			 by this section, is further amended by adding at the end the following:
					
						(K)(i)An employer that employs a nonimmigrant
				described in section 101(a)(15)(L) shall—
								(I)offer such nonimmigrant, during the period
				of authorized employment, wages, based on the best information available at the
				time the application is filed, which are not less than the highest of—
									(aa)the locally determined prevailing wage
				level for the occupational classification in the area of employment;
									(bb)the median average wage for all workers in
				the occupational classification in the area of employment; or
									(cc)the median wage for skill level 2 in the
				occupational classification found in the most recent Occupational Employment
				Statistics survey; and
									(II)provide working conditions for such
				nonimmigrant that will not adversely affect the working conditions of workers
				similarly employed.
								(ii)If an employer, in such previous period
				specified by the Secretary of Homeland Security, employed 1 or more L–1
				nonimmigrants, the employer shall provide to the Secretary of Homeland Security
				the Internal Revenue Service Form W–2 Wage and Tax Statement filed by the
				employer with respect to such nonimmigrants for such period.
							(iii)It is a failure to meet a condition under
				this subparagraph for an employer, who has filed a petition to import 1 or more
				aliens as nonimmigrants described in section 101(a)(15)(L), to—
								(I)require such a nonimmigrant to pay a
				penalty for ceasing employment with the employer before a date mutually agreed
				to by the nonimmigrant and the employer; or
								(II)fail to offer to such a nonimmigrant,
				during the nonimmigrant’s period of authorized employment, on the same basis,
				and in accordance with the same criteria, as the employer offers to United
				States workers, benefits and eligibility for benefits, including—
									(aa)the opportunity to participate in health,
				life, disability, and other insurance plans;
									(bb)the opportunity to participate in
				retirement and savings plans; and
									(cc)cash bonuses and noncash compensation, such
				as stock options (whether or not based on performance).
									(iv)The Secretary of Homeland Security shall
				determine whether a required payment under clause (iii)(I) is a penalty (and
				not liquidated damages) pursuant to relevant State
				law.
							.
				(2)Effective
			 dateThe amendments made by
			 this subsection shall apply to applications filed on or after the date of the
			 enactment of this Act.
				5.Whistleblower protections
			(a)H–1B whistleblower
			 protectionsSection
			 212(n)(2)(C)(iv) of the Immigration and Nationality Act (8 U.S.C.
			 1182(n)(2)(C)(iv)) is amended—
				(1)by inserting take, fail to take, or
			 threaten to take or fail to take, a personnel action, or before
			 to intimidate; and
				(2)by adding at the end the following:
			 An employer that violates this clause shall be liable to the employees
			 harmed by such violation for lost wages and benefits..
				(b)L–1 whistleblower protectionsSection 214(c)(2) of such Act, as amended
			 by section 4, is further amended by adding at the end the following:
				
					(L)(i)It is a violation of this subparagraph for
				an employer who has filed a petition to import 1 or more aliens as
				nonimmigrants described in section 101(a)(15)(L) to take, fail to take, or
				threaten to take or fail to take, a personnel action, or to intimidate,
				threaten, restrain, coerce, blacklist, discharge, or discriminate in any other
				manner against an employee because the employee—
							(I)has disclosed information that the employee
				reasonably believes evidences a violation of this subsection, or any rule or
				regulation pertaining to this subsection; or
							(II)cooperates or seeks to cooperate with the
				requirements of this subsection, or any rule or regulation pertaining to this
				subsection.
							(ii)An employer that violates this subparagraph
				shall be liable to the employees harmed by such violation for lost wages and
				benefits.
						(iii)In this subparagraph, the term
				employee includes—
							(I)a
				current employee;
							(II)a
				former employee; and
							(III)an applicant for
				employment.
							.
			6.Additional Department of Labor
			 employees
			(a)In generalThe Secretary of Labor is authorized to
			 hire 200 additional employees to administer, oversee, investigate, and enforce
			 programs involving H–1B nonimmigrant workers.
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
			
